Case 8:21-mj-01613-TGW Document 5 Filed 06/29/21 Page 1 of 1 PagelD 18

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

 

 

 

UNITED STATES OF AMERICA COMMITMENT
v. TO ANOTHER DISTRICT
MITCHELL TODD GARDNER, II CASE No. 8:21-MJ-1613-TGW

CHARGES

Charging Document Statute(s) Charging District
Complaint 18 U.S.C. 1361; 18 U.S.C District of Columbia
1512(c)(2); 18 U.S.C. Case No. 1:21-mj-488
1752(a)(1).(2); 40 U.S.C.
5104(e)(2)(D), (G)

 

 

 

Description: Destruction of government property; obstruction of official proceeding: disruptive conduct
with intent to disrupt government business, etc.

 

 

 

PROCEEDINGS

 

CURRENT BOND STATUS:
[ ] Government moved for detention and defendant detained after hearing in district of arrest

{[X] Government moved for detention and defendant detained pending detention hearing in district of offense
[ ] Other:

 

COUNSEL: [X ] Retained Own Counsel [ ] Federal Defender Organization [ ]CJA Attorney [  ] None

 

INTERPRETER: [X]No_ [ ] Yes Language:

 

 

 

 

TO: THE UNITED STATES MARSHAL

 

You are hereby commanded to take custody of MITCHELL TODD GARDNER, IJ, and to transport the
defendant with a certified copy of this Commitment Order forthwith to the Charging District and thereafter
deliver him to the United States Marshal for that District or to some other officer authorized to receive the
defendant.

une 45,200 Dreriece 93.) v0

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

 

 

 

RETURN

 

Commitment Order Received: Place of Commitment: Date Defendant Committed:

 

 

 

Date United States Marshal By Deputy Marshal

 

 

 

 

 

 

 
